DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claim limitation “a microscopy ………. a processor, configured to perform an imaging slicing procedure on the 3D image to generate a plurality of 2D images” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a linking word “ configured to” coupled with functional language respectively recited after each of the aforementioned claim limitations, without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: see paragraph[0040],[0059-0060]. If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Torres et al (US 2016/0003715) in view of  Hiroko et al (JP 2019/138697) 
As to claim 1, Torres et al teaches the  three-dimensional (3D) histopathology imaging method, comprising:
 collecting a tissue specimen from a subject (The method includes the steps of obtaining a tissue sample, paragraph [008]) ; staining the tissue so as to obtain a stained tissue (IGS. 3A-3D, depicts multiphoton microscopy images of clarified normal human tissue. Specimens were stained either with SYTOX Green or acridine orange nucleic acid dyes during dehydration steps, paragraph [0014]) ; obtaining, by a microscopy, a 3D image of the stained tissue ( 3-dimensionsion reconstruction, paragraph [0088]).
 While Torres meets a number of the limitations of the claimed invention, as pointed out more fully above, Torres fails to specifically teach “performing an imaging slicing procedure on the 3D image to generate a plurality of two-dimensional (2D) images.”
Specifically, Hiroko et al. teaches reconstruct a stereoscopic image before being sliced by repeating superposition of sliced sections and reconstructing the image and a step of slicing the tissue sample together with the coordinate frame to prepare a plurality of sliced sections, and a sliced section based on the coordinate frame. To the coordinate information, the step of performing external observation and/or internal observation of the sliced section, after the external observation and/or internal observation, based on the coordinate information of the sliced section Reconstructing a three-dimensional tissue image of a tissue, including a step of performing a correction, and a step of reconstructing a three-dimensional tissue image including the external observation and/or internal observation information based on the coordinate information and the correction ( abstract) .It would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to slice the 3D image into 2D images  in order to provide systematic understanding of tissue. Therefore, the claimed invention would have been obvious to one of ordinary skill in the art at the time of the invention by applicant.
As to claim 2, Torres et al teaches the  3D histopathology imaging method of claim 1, wherein the step of staining the tissue further comprises embedding the stained tissue in an agarose gel or a hydrogel ( clearing agent and solution paragraph [0049-0050])
As to claim 3, Torres et al teaches the  3D histopathology imaging method of claim 1, further comprising a step of: clearing the tissue, after the step of collecting the tissue specimen ( clearing the tissue, paragraph [0087]).
As to claim 4, Hiroko et al. teaches the  3D histopathology imaging method of claim 1, wherein the microscopy performs a laser scan procedure to obtain the 3D image (  To perform nucleic acid analysis or protein analysis using sliced sections, for example, using laser microdissection (LMD), observe the sliced sections that have been pre-stained with an optical microscope while analyzing the target site for analysis. A sample excised and collected by laser irradiation is used; paragraph [0036],[0045])
As to claim 5, Hiroko et al. teaches the  3D histopathology imaging method of claim 1, wherein in the image slicing procedure, the 3D image is sliced into different planes so as to generate the plurality of 2D images (figure 1, it is desirable that the two-dimensional image data including the coordinate frame of each section and the outline of the tissue be acquired as soon as possible after slicing for all sliced sections and paragraph [0059]).
As to claim 6, Hiroko et al. teaches the  3D histopathology imaging method of claim 5, wherein the plurality of 2D images presents an antibody expression ( paragraph [0026],[0044]).
As to claim 7, Hiroko et al. teaches the  3D histopathology imaging method of claim 1, wherein in the image slicing procedure, the 3D image is sliced along an X-axis, a Y-axis and a Z-axis ( note that Hiroko teaches The coordinate frame is embedded with the tissue specimen in a shape, size and number that can provide coordinate information. In one embodiment, the coordinate frame is placed on the outer periphery of the tissue specimen. For example, the coordinate frame is arranged in such a structure that a lump of tissue fits inside. In another embodiment, the coordinate frame is placed through the tissue specimen perpendicular to the slicing direction. When the coordinate frame is arranged penetrating into the tissue specimen, the arrangement may change the internal observation result in the tissue specimen. Therefore, the coordinate frame is preferably arranged on the outer periphery of the tissue specimen. . Alternatively, the coordinate frame is arranged on the outer periphery of the tissue sample and in the tissue sample; figure 3 ).
The limitation of claims 8-14 has been addressed above.


					Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041. The examiner can normally be reached Mon-Friday from 8:00 am to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY . BITAR
Examiner
Art Unit 2664



/NANCY BITAR/Primary Examiner, Art Unit 2664